motion. In a hearing on the motion, the district court confirmed with
                Hoxie that he wished to withdraw his guilty plea to attempted coercion
                and plead guilty to conspiracy to commit coercion, a gross misdemeanor.
                The district court granted the motion, determining that "[b]ecause the
                defendant has already successfully completed his probation and he has
                been honorably discharged, despite the fact that this was not part of the
                original plea negotiations, given the stellar way in which the defendant
                has performed, I'm going to grant his request and permit [him] to plead
                guilty to conspiracy to commit coercion, a gross misdemeanor." The
                district court subsequently entered an amended judgment of conviction
                adjudicating Hoxie of conspiracy to commit coercion and sentenced him to
                "credit for time served." This writ petition followed.
                            A writ of mandamus may issue to compel the performance of
                an act which the law requires "as a duty resulting from an office, trust or
                station," NRS 34.160, or to control a manifest abuse or arbitrary or
                capricious exercise of discretion, see Round Hill Gen. Improvement Dist. v.
                Newman, 97 Nev. 601, 603-04, 637 P.2d 534, 536 (1981). Mandamus is an
                extraordinary remedy, and it is within the discretion of this court to
                determine if a petition will be considered.   See Poulos v. Eighth Judicial
                Dist. Court, 98 Nev. 453, 455, 652 P.2d 1177, 1178 (1982). A writ of
                prohibition may issue to arrest the proceedings of a district court
                exercising its judicial functions, when such proceedings are in excess of
                the jurisdiction of the district court. NRS 34.320. Neither writ will issue
                if the petitioner has a plain, speedy, and adequate remedy in the ordinary
                course of the law.   See NRS 34.170; NRS 34.330. Petitioner bears the
                burden of demonstrating that our intervention by way of extraordinary


SUPREME COURT
        OF
     NEVADA
                                                      2
(0) I947A
                       relief is warranted. Pan u. Eighth Judicial Dist. Court, 120 Nev. 222, 228,
                       88 P.3d 840, 844 (2004). Because the State cannot appeal the amended
                       judgment of conviction, we elect to exercise our discretion and consider the
                       petition)
                                    The State challenges the district court's authority to allow
                       Hoxie to withdraw his guilty plea to a felony and enter a guilty plea to a
                       gross misdemeanor charge after completing his sentence. We first begin
                       with the district court's decision to allow Hoxie to withdraw his guilty plea
                       to attempted coercion. 2 "Following sentencing, a guilty plea may be set
                       aside only to correct a manifest injustice." Baal v. State, 106 Nev. 69, 72,
                       787 P.2d 391, 394 (1990); see NRS 176.165 ("To correct manifest injustice,
                       the court after sentence may set aside the judgment of conviction and
                       permit the defendant to withdraw the plea."). The district court allowed
                       Hoxie to withdraw his guilty plea because he successfully completed
                       probation and his performance while on probation was "stellar." While
                       Hoxie's successful completion of probation is commendable, that


                              'The State appealed from the amended judgment of conviction, but
                       this court dismissed the appeal for lack of jurisdiction.

                             2 InHarris v. State, we held that a post-conviction petition for a writ
                       of habeas corpus provides the exclusive remedy for challenging the
                       validity of a guilty plea made after sentencing for persons in custody on
                       the conviction being challenged. However, any person who is no longer in
                       custody is not subject to the exclusive-remedy language in NRS
                       34.724(2)(b) regardless of whether the remedy is incident to the
                       proceedings in trial court, noting the writ of coram nobis as an exception
                       to the exclusive-remedy provision. 130 Nev. n.1, 329 P.3d 619,
                       622 n.1 (2014).




SUPREME COURT
        OF
     NEVADA
                                                             3
(0) 1947A    c)EAPE)
                circumstance does not constitute a manifest injustice that warrants
                withdrawal of his guilty plea. Cf. Rubio v. State, 124 Nev. 1032, 1039, 194
                P.3d 1224, 1228 (2008) (observing that district court may grant post-
                conviction motion to withdraw a guilty plea that was involuntarily and
                unknowingly entered to correct manifest injustice and that manifest
                injustice may be shown by ineffective assistance of counsel);        State v.
                Adams, 94 Nev. 503, 505-06, 581 P.2d 868, 869 (1978) ("Manifest injustice
                within the intendment of NRS 176.165 does not occur from the entry of a
                guilty plea to a sustainable charge."); see State v. James, 500 N.W.2d 345,
                348 (Wis. Ct. App. 1993) ("A manifest injustice occurs where a defendant
                makes a plea involuntarily or without knowledge of the consequences of
                the plea—or where the plea is entered without knowledge of the charge or
                that the sentence actually imposed could be imposed." (internal quotation
                marks omitted)). We therefore conclude that the district court manifestly
                abused its discretion by allowing Hoxie to withdraw his guilty plea to
                attempted coercion. See State v. Eighth Judicial Dist. Court (Armstrong),
                127 Nev. „ 267 P.3d 777, 780 (2011) (defining manifest abuse of
                discretion and arbitrary or capricious exercise of discretion in context of
                mandamus).
                            Even if we assume that adequate grounds existed to allow
                Hoxie to withdraw his guilty plea, the district court manifestly abused its
                discretion by allowing him to plead guilty to conspiracy to commit coercion
                because it lacked authority to do so. "Whether to prosecute and what
                charge to file or bring before the grand jury are decisions that generally
                rest in the prosecutor's discretion."   United States v. Batchelder, 442 U.S.
                114, 124 (1979); see United States v. Miller, 722 F.2d 562, 564 (9th Cir.


SUPREME COURT
        OF
     NEVADA
                                                        4
(0) I94Th
                   1983) (observing that prosecutor's discretion in charging decisions is
                   "almost absolute"); Cairns v. Sheriff, 89 Nev. 113, 115, 508 P.2d 1015,
                   1017 (1973) ("The matter of the prosecution of any criminal case is within
                   the entire control of the district attorney."); State v. Foss, 556 N.W.2d 540,
                   540 (Minn. 1996) ("Generally, a prosecutor has broad discretion in the
                   exercise of the charging function and ordinarily, under the separation-of-
                   powers doctrine, a court should not interfere with the prosecutor's exercise
                   of that discretion."); State v. Walsh, 17 P.3d 591, 595 (Wash. 2001)
                   (Alexander, C.J., concurring) ("Under the principles of separation of
                   powers, the charging decision is for the prosecuting attorney."). This court
                   recognized long ago that "[j]udicial [p]ower, or the exercise of judicial
                   functions cannot include powers or functions that do not stem from the
                   basic judicial powers and functions set forth in the [Nevada] Constitution,
                   unless the Constitution otherwise expressly provides."           Galloway v.
                   Truesdale, 83 Nev. 13, 20, 422 P.2d 237, 242-43 (1967). Therefore,
                   "judicial power, and the exercise thereof by a judicial function, cannot
                   include a power or function that must be derived from the basic
                   Legislative or Executive powers."     Id. at 21, 422 P.2d at 243; see Nev.
                   Const. art. 3, § 1 (providing that government powers are divided into three
                   separate departments—Legislative, Executive, and Judicial—and that "no
                   persons charged with the exercise of powers properly belonging to one of
                   these departments shall exercise any functions, appertaining to either of
                   the others, except in the cases expressly directed or permitted in this
                   constitution"). Here, the district court allowed Hoxie to plead guilty to an
                   offense that was never charged by the State. No statute or constitutional
                   provision authorized the district court's action and therefore we conclude


SUPREME COURT
        OF
     NEVADA
                                                         5
(0) (947A    ea)
                that it manifestly abused its discretion by allowing Hoxie to plead guilty to
                a gross misdemeanor charge of conspiracy to commit coercion. 3 See
                Armstrong, 127 Nev. at 267 P.3d at 780. Accordingly, we
                            ORDER the petition GRANTED AND DIRECT THE CLERK
                OF THIS COURT TO ISSUE A WRIT OF MANDAMUS instructing the
                district court to vacate the amended judgment of conviction.



                                                                       J.
                                        Hardesty


                                                J.
                Douglas                                    Cherry



                cc:   Hon. Elizabeth Goff Gonzalez, District Judge
                      Clark County District Attorney
                      Clark County Public Defender
                      Eighth District Court Clerk




                      We note but do not address the provisions relating to Pardon's
                      3
                Board relief in Nev. Const. art. 5, § 14 and NRS 213.020.




SUPREME COURT
        OF
     NEVADA
                                                      6
(0) I947A